SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-21384 KAIRE HOLDINGS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 13-3367421 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7700 Irvine Center Drive, Suite 870, Irvine, California 92608 (Address of principal executive offices) (Zip code) Registrant's Telephone number, including area code: (949) 861-3560 (former name, address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo _ State the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date. Class of Common StockOutstanding at November 15, 2007 $.001 par value900,000,000 shares Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (Check one): Yes [ ] No [X] Transitional Small Business Disclosure FormatYes No X FORM 10-QSB Securities and Exchange Commission Washington, D.C. 20549 KAIRE HOLDINGS INCORPORATED PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets at December 31, 2006 and September 30, 2007 (unaudited) Condensed Consolidated Statements of Operations (Unaudited) for the three months ended September 30, 2006 and 2007 Condensed Consolidated Statements of Operations (Unaudited) for the nine months ended September 30, 2006 and 2007 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2006 and 2007 Notes to Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3.Controls and Procedures PART II. - OTHER INFORMATION Item 1.Legal Proceedings Item 2.
